Case 1:16-cr-20897-PAS Document 118 Entered on FLSD Docket 05/07/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO .16-20897-Cm SEITZ


  UNITED STATES OF AM ERICA,

         Plaintif,



  PIUNCESS CRUISE LINES,LTD .,

         Defendant.
                                       /


                         O R DER SETTG G STA TU S C O N FER EN CE

         THIS matterissetto com ebeforetheCourtforarevocation hearing. In orderto prepare

  forthathearing,itis

         ORDERED that:

         1. A stam s conference is setfor M ay 24,2019 at 10:00 m m .

         2. Thepartiesm ay appearatthestatusconferenceby video-conference.M y partythat

  wishesto appearby video-conference shallcontactchnm bersbyM ay 15,2019to makethe

  appropriate arrangem ents.

         3.Atthestam sconferencethepartiesshould bepreparedto address:

                a. Thenumberofwitnesseseach sideintendsto puton,whothewitnessesare,

  and how long each onewilltaketo testify.

                b. Thenum berandnature oftheexhibitseach party intendsto use.
                                                                            .




                c. How long w illbe needed to com plete the revocation hearing.

         4. The inform ation thepartiesprovide willassistthe C ourtin detennining the exactdate,

  dudng theweek ofJune 17,2019,when the revocation hearingwillbegin.
Case 1:16-cr-20897-PAS Document 118 Entered on FLSD Docket 05/07/2019 Page 2 of 2




        5.Thehearingshallbeheldin Courtroom 11-3oftheW ilkieFergusonUnite4States
  Courthouse.
                                                  a    r
        DONE AND ORDERED inM iami,Florida,this '
                                               r            day ofM ay,2019.
                                                   <
                                                       N'         r



                                       PA TRIC A .SEI Z
                                       UNITED STATES DISTRICT JUDGE


  cc:   A11CotmselofRecord




                                          2
